728 N.W.2d 428 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Aaron JACKSON, Defendant-Appellant.
Docket No. 132712. COA No. 270700.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the November 28, 2006 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The motions to remand, for appointment of counsel, and for release on bond are DENIED.